Title: From Thomas Jefferson to Aaron Vail, 4 November 1803
From: Jefferson, Thomas
To: Vail, Aaron


          
            
              Sir
            
            Washington Nov. 4. 03.
          
          The schooner Citizen, capt Lawson, being employed by our government to carry some gun carriages to the Emperor of Marocco, and to touch at Lorient, in going, in order to deliver there the ratification of our late treaty with France, I take the benefit of your cover for a letter to mr Livingston, our Minister Plenipotentiary, accompanied by a small box of about 8. or 9. inches cube addressed to him; which I will pray you to put into the care of the French gentleman, whom mr Pichon has entrusted with the ratification, if he can conveniently take charge of it, or otherwise to send it by the Diligence or such other conveyance as will be safe and not too costly for the value of the box which is but small.   I avail myself of the same occasion to send a box of plants to my friend Madame de Tessé (aunt of the Marquis de la Fayette) at Paris. this is about three quarters of a ton in bulk (say 15. cubic feet) and is heavy; consequently requires the cheapest transportation possible to avoid it’s becoming a very burthensome present. if the state of the war will permit it’s going round by sea to Havre, & up the Seine to Paris, that is the best conveyance. but if Havre is blockaded, I must leave to you to chuse the cheapest mode of conveyance to be depended on. if you could take the trouble to drop a line to Madame de Tessé (to the care of mr Livingston) suggesting to her the practicable modes of conveyance, she would probably say which she would prefer. but if they can go by Havre, that is so obviously the best, that she need only be informed you have sent them by that route. I pray you to excuse the trouble I give you, which is occasioned by the accident of the ship’s touching at your port; & to accept my salutations & good wishes.
          
            
              Th: Jefferson
            
          
        